Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s Response



In Applicant’s Response dated 01/27/2022, Applicant argued against all rejections previously set forth in the Office Action dated 09/22/2021.
In light of Applicant’s arguments, the prior art rejections of Claims 1-20 under 35 U.S.C. §103(a) previously set forth are withdrawn.
In light of Applicant’s submission of Terminal Disclaimer, the rejections of Claims 1-20 under Double Patenting previously set forth are withdrawn.

Terminal Disclaimer

The terminal disclaimer filed on 08/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 8990730, 10063771, and 10992858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As argued by Applicant in the Response dated 01/27/2022, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 11, and 20.
	Claims 2-10 and 12-19:
	These claims incorporate the allowable subject matter of Claims 1 and 11, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.